Case 8:19-cv-00475-WFJ-SPF Document 85 Filed 07/26/19 Page 1 of 9 PageID 1970



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

ALVA JOHNSON, individually and on
behalf of all others similarly situated,

     Plaintiff,

v.                                                 Case No. 8:19-cv-00475-T-02SPF

DONALD J. TRUMP,
in his individual capacity and
DONALD J. TRUMP FOR
PRESIDENT, INC.,

    Defendants.
__________________________________/

             MOTION TO REOPEN DISCOVERY FOR LIMITED PURPOSE

        Plaintiff Alva Johnson, through counsel, respectfully requests that the Court open discovery

for the limited purpose of allowing her to obtain the original unaltered video file that purportedly

evidences the incident in which Defendant Donald J. Trump kissed her at a campaign event in 2016.

A forensic expert analysis indicates that the video provided to the Court and produced to

Ms. Johnson is not the original recording, but is instead a clip from a longer video file. Accordingly,

Ms. Johnson requests that the Court reopen discovery for the limited purpose of permitting Ms.

Johnson to obtain the original video and test its authenticity, and that the Court stay all other

deadlines. Counsel for Ms. Johnson have conferred with counsel for defendants President Trump

and Donald J. Trump for President, Inc. (“Defendants”) and Defendants have indicated that they

will oppose the relief sought herein.

I.      Introduction

        Defendants produced an eight and a half hour video to Ms. Johnson on Friday July 5, 2019.

Her deposition was scheduled for the following Monday morning. Within that lengthy video is a 15-

second segment that shows President Trump in an RV with Ms. Johnson. Ms. Johnson maintains
                                                  1
Case 8:19-cv-00475-WFJ-SPF Document 85 Filed 07/26/19 Page 2 of 9 PageID 1971



that the video shows President Trump looking her over, grabbing her by the shoulders, and kissing

her while she tried to move her head and her mouth away from him. Defendant maintains that the

video shows Ms. Johnson kissing President Trump. Prior to production of the 15-second video, the

video was spliced into over eight hours of other video. As such, that initially-produced eight-hour

spliced-together video has no metadata that would identify the source of the 15-second segment or

would show whether and when the segment was altered. The only metadata available is for the

longer video. That metadata indicates that compilation video was created no later than June 12,

2019, almost a month before it was finally produced to Ms. Johnson on the eve of her deposition.

       On July 10, 2019, Defendants filed the 15-second segment as a separate video with the Court

and finally served it as a separate video on Ms. Johnson. Dkts. 74-75. The next day, during a

telephonic hearing, the Court indicated that the video did not appear to support Ms. Johnson’s

battery allegations, and directed Ms. Johnson and her counsel to share the video with disinterested

third parties and reassess whether to proceed with their battery claim. Ms. Johnson takes that

admonition seriously. In order to make a careful decision of how to proceed—under threat of

sanctions from the defendants—Ms. Johnson requested and received a two-week extension of time

to file her amended complaint. See Dkts. 80-81. In addition, she made a few simple requests of

Defendants to assist her in this important decision. Most critically, she wanted the original video

with its metadata (so she could ensure that the video was not altered in any way) and she wanted to

know when Defendants received that video (so she could understand why Defendants waited until

the eve of her deposition to produce it). Defendants refused to comply with these requests.

       Because she could get no information from defendants—other than their repeated assertion

that the 15 second segment was the original unaltered video—Ms. Johnson retained a forensic

expert to examine the video. That forensic examination has raised some serious questions regarding

the provenance, authenticity, and completeness of that video. Specifically, the metadata of the


                                                 2
Case 8:19-cv-00475-WFJ-SPF Document 85 Filed 07/26/19 Page 3 of 9 PageID 1972



version produced on July 10, 2019 indicates that the 15-second file is an extract from a longer file,

and that the extract was created on February 25, 2019—the date this lawsuit was filed.

        While Ms. Johnson is mindful of the Court’s admonitions, she also believes she is entitled to

a full and fair record surrounding the video recording that caused the Court to believe it may be in

her best interests to not pursue the battery claim. Her requests are modest, but important. For the

reasons set forth herein, she respectfully asks the Court to reopen discovery to allow her to conduct

discovery necessary to determine when the video was altered, to try to authenticate the video, and to

access the original unaltered video. She also asks the Court to suspend the deadline for her to file an

amended complaint until she has had an opportunity to pursue and complete this limited discovery.

II.     Background

        On the afternoon of July 5, 2019, three days before Ms. Johnson’s deposition, Defendants

served her with a flash drive containing a document identified as DJTFPI_00000493.mp4.

Declaration of Hassan A. Zavareei (“Zavareei Decl.”) ¶ 2. That document contains approximately

eight hours and thirty-eight minutes of video footage. Id. The document contains spliced-together

video of media coverage of the Trump Campaign rally that occurred on August 24, 2016, in Tampa,

Florida, from a number of media sources, including ABC Arizona, Fox 10 Phoenix, Channel 90,

APC 7 Suncoast News, several YouTube channels, and others. Buried deep in the compilation, at

07:39:44 (i.e., over seven hours into the compilation) is a brief video, taken on a cell phone, showing

President Trump kissing Ms. Johnson. Id. ¶ 3. The metadata on that eight-plus hour video indicated

that it was created no later than June 12, 2019.

        On July 8, 2019 (the day of Ms. Johnson’s deposition), counsel for Ms. Johnson contacted

counsel for Defendants to ask for each individual video contained in the compilation in their

unaltered form, including their metadata. Zavareei Decl. ¶¶ 4-5, Ex. 1. Her counsel also asked

defense counsel when they obtained the video and why defense counsel “waited until the eve of Ms.


                                                   3
Case 8:19-cv-00475-WFJ-SPF Document 85 Filed 07/26/19 Page 4 of 9 PageID 1973



Johnson’s deposition to produce it,” since the metadata showed that they had the video “at least as

early as June 13, 2019.” Id. While defense counsel responded to the email, he did not provide an

unaltered copy of the video or explain why it was not produced earlier. Id. ¶ 5, Ex 1.

        Instead, Defendants filed a copy of the 15-second segment with the Court on July 10, 2019,

and also posted a copy of the video publicly on Defendants’ counsel’s website

(http://www.HarderLLP.com/JohnsonVideo). See Dkts. 74-75. The video filed with the Court is a

standalone version of the video of the August 24, 2016 kissing incident, rather than the eight-hour

compilation served on Ms. Johnson. In connection with the filing, Defendants for the first time

served a copy of the standalone 15-second video to Ms. Johnson’s counsel. Zavareei Decl. ¶ 6, Ex.

2.

        On July 11, 2019, the parties appeared telephonically before the Court to discuss

Ms. Johnson’s motion for entry of order governing the production of Electronic Sources of

Information (ESI). The Court discussed the contents of the video with the parties and cautioned

counsel for Ms. Johnson to carefully review the video prior to filing an amended complaint:

        I would humbly suggest that you have somebody objective, from a distance, view
        that tape and tell “team plaintiff” whether, number one, that’s a battery before you
        re-allege your complaint. Okay? Number two, conclude whether that was sexually
        predatory conduct, which you seem to have repeated multiple times in your
        complaint, you know, whether that conduct – and, you know, you can’t sue him for
        the 19 other incidents. You can only sue him for what he did in the trailer. Whether
        that conduct was not only sexually predatory but forcible kissing, wanton, willful.

        This is going to – you’re at an inflection point. I just want to tell you that. Okay?
        And if you need more time to review that, of course, I’ll give you whatever time you
        want. But have some people who aren’t connected and invested in this emotionally
        look at that and tell you if that’s a battery. Because you’re ready to put your signature
        on an amended complaint, and your opponent is – let’s just put it this way. The tape
        didn’t – we were all a little bit surprised here in chambers to see that tape based on
        what you represented.

Tr. at 7:23-8:18 (July 11, 2019).




                                                   4
Case 8:19-cv-00475-WFJ-SPF Document 85 Filed 07/26/19 Page 5 of 9 PageID 1974



        The Court indicated that Ms. Johnson could take more time to file her amended complaint,

and Ms. Johnson entered into a stipulation with Defendants that stayed discovery and extended the

deadline to file the amended complaint by two weeks—to July 29, 2018. Dkts. 80-81.

        In order to make the difficult decision urged on her by the Court, Ms. Johnson felt that she

needed certain basic information regarding the video and its provenance. Accordingly, on July 15,

2019, counsel for Ms. Johnson again requested that Defendants respond to a handful of narrow

inquiries about that video:

            •   First, please send us the original unaltered Video. This means without any edits and
                containing the full metadata.
            •   Second, please tell us when you first received the Video.
            •   Third, please tell us from whom you obtained the Video.
            •   Fourth, please explain why you waited until July 5, 2019 to produce the Video.
            •   Fifth, please provide any other video and photographs taken from the same device as
                the Video captured on the same day.
            •   Sixth, please identify who spliced the video in with over eight hours of other footage
                and explain why you produced the Video in this manner.
            •   Finally, if you have any other photographs or videos depicting any portion of the
                interaction between Mr. Trump and Ms. Johnson, please produce them.
Zavareei Decl. Ex. 3.

        Defendants responded on July 18, 2019, refusing to provide the requested information.

Counsel stated only that “the full-speed version of the video submitted to the Court and served on

your office on Wednesday, July 10, is the same video that was produced during discovery.” Id. ¶ 8,

Ex. 4. According to counsel, the video filed with the Court in connection with Defendants’ July 10,

2019 filing “was the full-length, unedited video taken by Brian Hayes on August 24, 2016, in the

campaign RV.” Id.

        Thus, on July 19, 2019, Ms. Johnson asked Defendants if they would agree to reopen

discovery for limited purposes and sent narrow draft discovery requests to Defendants: three (3)



                                                  5
Case 8:19-cv-00475-WFJ-SPF Document 85 Filed 07/26/19 Page 6 of 9 PageID 1975



interrogatories and two (2) requests for production (“RFPs”). Defendants responded on July 20,

2019, again asserting that Ms. Johnson was already in possession of the “entire unedited video

recording . . . in its original, unaltered format.” Id. Ex. 5. Defendants would not agree to reopen

discovery. Id. ¶ 10, Ex. 6.

        Afterwards, counsel for the parties spoke on the phone on July 22, 2019. Defense counsel

asked Ms. Johnson’s counsel if they would narrow the requests. Id. ¶ 11. Ms. Johnson’s counsel sent

a narrowed request shortly afterwards. Id. ¶ 12, Ex. 7. In response, defense counsel declined to

respond to the narrowed requests, and reiterated that Defendants had “already produced the full,

unaltered video . . . and filed it with the Court.” Id. ¶ 12, Ex. 7.

        Because defense counsel refused to provide any further information about the video, Ms.

Johnson’s counsel retained Matt Danner, a forensic expert, to examine the video. Mr. Danner is a

Senior Forensics Specialist with CS DISCO, Inc., in Austin, Texas. Mr. Danner examined the video

and found that there were two separate time stamps on the video. The first set of timestamps

“indicates that the video was originally created with an Apple iPhone 6 with iOS v9.3.4 and was

created on August 24, 2016 at 13:35:41.” Declaration of Matt Danner (“Danner Decl.”) ¶ 12. The

second set of timestamps have a “Create Date” and “Modify Date” of February 25, 2019. Id. ¶¶ 14-

15. That is the date that the complaint in this lawsuit was filed. Dkt. 1. According to Mr. Danner,

this second set of timestamps “indicate that additional activity occurred with this video on February

25, 2019 that updated these internal metadata timestamps.” Id. ¶ 17. As he explains in his

declaration, the existence of these divergent dates indicates that the underlying video was filmed on

August 24, 2016, but that the video provided to Ms. Johnson is a clip or portion of that underlying

video that was created on the day this lawsuit was filed: “Specifically, the difference between the

[February 25, 2019 timestamps] and the creation timestamp [of August 24, 2016] is consistent with

this video being a clip or portion of another video.” Id. ¶¶ 18; see also id. ¶ 23 (“The timestamps


                                                      6
Case 8:19-cv-00475-WFJ-SPF Document 85 Filed 07/26/19 Page 7 of 9 PageID 1976



indicate that the video clip was created on February 25, 2019 while the parent video was created on

August 24, 2016.”).

       Immediately after receiving the declaration and speaking with the expert, Ms. Johnson’s

counsel sent the declaration to defense counsel and asked them to produce the full unedited video:

       I have attached a declaration from a forensic expert we retained to examine the Brian
       Hayes video. As you will see, it appears that the video is a snippet of a longer video.
       Can you please produce the full unedited video? If you don’t have it and cannot get
       it from Mr. Hayes, please let us know. If that is the case we will need to ask the
       Court to reopen discovery for the limited purpose of obtaining the original video.
       Hopefully that won’t be necessary. Also, if you have reason to believe our expert’s
       conclusions are incorrect, please let us know.

Zavareei Decl. ¶ 14, Ex. 8. Ms. Johnson’s counsel followed up the afternoon of July 25, 2019, to

inquire whether Defendants’ counsel were available to discuss the issue. Id. ¶ 15, Ex. 9. Defendants’

counsel have not responded to either email.

III.   Argument

       Ms. Johnson and her lawyers take the Court’s advice and admonitions of July 11, 2019 very

seriously. Ms. Johnson is considering her options with regard to the battery claim and any amended

complaint. But to make an informed decision about whether and how to move forward,

Ms. Johnson requires complete and fulsome information about the belatedly-produced video of the

interaction between her and President Trump. Ms. Johnson has attempted to avoid motions practice

by seeking the information informally, but Defendants have not agreed to produce it.

       While counsel for Defendants have represented that the video produced to Ms. Johnson and

the Court was not edited, her expert’s analysis shows otherwise. Under ordinary circumstances,

Ms. Johnson would be entitled to seek information about the circumstances under which a video of

a disputed incident was produced, edited (meaning, at minimum, stripped of metadata and spliced

into a longer video, and possibly cropped from a different longer video), and produced following a

substantial delay. The same should be true here. At a minimum, Ms. Johnson is entitled to discovery


                                                 7
Case 8:19-cv-00475-WFJ-SPF Document 85 Filed 07/26/19 Page 8 of 9 PageID 1977



of the underlying video (if, as her expert’s analysis indicates, the produced video is a clip of a longer

video) to review what substance, if anything, was cropped out. Ms. Johnson is not seeking these

materials for purposes of delay, harassment, or obstruction, or for any other improper purpose, but

rather to assist her in determining next steps in the litigation in light of the Court’s comments.

         For these reasons, Ms. Johnson respectfully requests that the Court open discovery for the

limited purpose of permitting Ms. Johnson to conduct narrow discovery relating to the video—

specifically its origin, whether it was edited (and if so, how, by whom, and why), and any substance

that may have been removed or cropped out. That should include limited third-party discovery if

necessary. To protect the resources of both parties and the Court, Ms. Johnson requests that the

Court stay all other deadlines (including the deadlines set forth in Dkts. 80-81) until this issue has

been resolved. Ms. Johnson requests that the Court set a telephonic status conference for 30 days

following resolution of this Motion to assess case status and enter new deadlines as needed.

IV.      Conclusion

         For the foregoing reasons, Ms. Johnson requests that the Court (1) reopen discovery for the

limited purpose of permitting Ms. Johnson to obtain the original video and test its authenticity; (2)

stay all other deadlines; and (3) set a telephonic status conference for 30 days from the date of the

Court’s Order.



Dated:           July 26, 2019                  Respectfully Submitted,


                                                 /s/ Hassan A. Zavareei
                                                Hassan A. Zavareei (pro hac vice)
                                                Katherine M. Aizpuru (pro hac vice)
                                                TYCKO & ZAVAREEI LLP
                                                1828 L Street, N.W., Suite 1000
                                                Washington, D.C. 20036
                                                Telephone: 202-973-0900
                                                Facsimile: 202-973-0950
                                                hzavareei@tzlegal.com
                                                   8
Case 8:19-cv-00475-WFJ-SPF Document 85 Filed 07/26/19 Page 9 of 9 PageID 1978



                                   kaizpuru@tzlegal.com

                                   Janet Varnell (Fla. Bar No. 71072)
                                   Brian W. Warwick, (Fla. Bar No. 0605573)
                                   VARNELL & WARWICK, PA
                                   P.O. Box 1870
                                   Lady Lake, FL 32158-1870
                                   P: 352-753-8600
                                   F: 352-503-3301
                                   jvarnell@varnellandwarwick.com
                                   bwarwick@varnellandwarwick.com

                                   F. Paul Bland (pro hac vice)
                                   Karla Gilbride (pro hac vice)
                                   PUBLIC JUSTICE, P.C.
                                   1620 L Street NW, Suite 630
                                   Washington, DC 20036
                                   (202) 797-8600

                                   Jennifer Bennett (pro hac vice)
                                   PUBLIC JUSTICE, P.C.
                                   475 14th Street, Suite 610
                                   Oakland, CA 94612
                                   (510) 622-8150

                                   Counsel for Plaintiff




                                      9
Case 8:19-cv-00475-WFJ-SPF Document 85-1 Filed 07/26/19 Page 1 of 3 PageID 1979



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

  ALVA JOHNSON, individually and on
  behalf of all others similarly situated,

       Plaintiff,

  v.                                                Case No. 8:19-cv-00475-T-02SPF

  DONALD J. TRUMP,
  in his individual capacity and
  DONALD J. TRUMP FOR
  PRESIDENT, INC.,

      Defendants.
  __________________________________/

              DECLARATION OF HASSAN A. ZAVAREEI IN SUPPORT OF
              MOTION TO REOPEN DISCOVERY FOR LIMITED PURPOSE

 I, Hassan A. Zavareei, declare as follows:

        1.      I am a partner at the law firm of Tycko & Zavareei LLP and counsel of record in the

 above-captioned case. I am above the age of eighteen. I make this declaration based on my personal

 knowledge and could and would testify competently to its contents if called upon to do so.

        2.      On July 5, 2019, Defendants produced to my office a flash drive containing a video

 that is approximately eight hours and thirty-eight minutes in length, Bates-numbered

 DJTFPI_00000493.mp3.

        3.      Within the video Bates-numbered DJTFPI_00000493.mp3 is a segment of

 approximately 15 seconds that shows Defendant Trump in an RV with Alva Johnson. That segment

 appears at the timestamp 07:39:44. The video also includes hours of media coverage of the Trump

 rally that occurred in Tampa, Florida on August 24, 2016.

        4.      Ms. Johnson’s deposition was scheduled for and took place on July 8, 2019.
Case 8:19-cv-00475-WFJ-SPF Document 85-1 Filed 07/26/19 Page 2 of 3 PageID 1980



        5.      On July 8, 2019, I contacted counsel for Defendants to ask for each individual

 contained in the eight-hour compilation, including their metadata. I also asked why counsel “waited

 until the eve of Ms. Johnson’s deposition to produce it,” since the metadata showed that they had

 the video “at least as early as June 13, 2019.” Id. While defense counsel responded to the email, he

 did not provide an unaltered copy of the video or explain why it was not produced earlier. A true

 and correct copy of my email exchange with Charles Harder is attached as EXHIBIT 1.

        6.      On July 10, 2019, Defendants filed the 15-second video with the Court and served it

 on my office. A true and correct copy of the email from Steven Frackman attaching the video clip is

 attached as EXHIBIT 2.

        7.      On July 15, 2019, I again requested that Defendants provide more information about

 the tape by responding to a handful of inquiries. A true and correct copy of my letter is attached

 hereto as EXHIBIT 3.

        8.      Counsel for Defendants responded on July 18, 2019, refusing to provide the

 requested information. Counsel stated only that “the full-speed version of the video submitted to

 the Court and served on your office on Wednesday, July 10, is the same video that was produced

 during discovery,” referring to the copy of the video served in connection with Defendants’ July 10,

 2019 filing. A true and correct copy of counsel’s email is attached as EXHIBIT 4.

        9.      Thus, on July 19, I requested that Defendants agree to reopen discovery for limited

 purposes, and my office served narrow draft discovery requests to Defendants concerning the video.

 A true and correct copy of my letter enclosing the discovery requests is attached as EXHIBIT 5.

        10.     Counsel for Defendants responded on July 20, 2019 stating that Defendants would

 not agree. A copy of Ryan Stonerock’s letter is attached as EXHIBIT 6.

        11.     I spoke to Mr. Stonerock via telephone on July 22, 2019. Mr. Stonerock asked

 whether we would agree to narrow the requests.




                                                   2
Case 8:19-cv-00475-WFJ-SPF Document 85-1 Filed 07/26/19 Page 3 of 3 PageID 1981



         12.     In response, I sent Mr. Stonerock a narrowed set of requests that same day. Mr.

 Stonerock declined to respond to the narrowed requests, and again repeated that Defendants had

 “already produced the full, unaltered video . . . and filed it with the Court.” A true and correct copy

 of my email exchange with Mr. Stonerock is attached as EXHIBIT 7.

         13.     My law firm retained Matt Danner to perform an analysis of the video served upon

 my office on July 10, 2019.

         14.     After receiving Mr. Danner’s declaration on July 24, 2019, I sent the declaration to

 counsel for Defendants and again requested that they produce the full, unedited video. A true and

 correct copy of my email is attached as EXHIBIT 8.

         15.     When I had not heard from Defendants’ attorneys by 4:00 p.m. on July 25, 2019, I

 sent a follow-up email asking if they were available to discuss the matter. A true and correct copy of

 my email is attached as EXHIBIT 9.



         I swear under penalty of perjury under the laws of the District of Columbia and the United

 States that the foregoing is true and correct to the best of my knowledge. Executed this 26th day of

 July, 2019, at Washington, D.C.



                                                 _____/s/ Hassan A. Zavareei____
                                                       Hassan A. Zavareei




                                                    3
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 1 of 55 PageID 1982




               EXHIBIT 1
     Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 2 of 55 PageID 1983


Katherine Aizpuru

From:                             Charles Harder <charder@harderllp.com>
Sent:                             Tuesday, July 9, 2019 4:46 PM
To:                               Hassan Zavareei
Cc:                               Katherine Aizpuru; Janet Varnell; Jennifer Bennett; bwarwick@varnellandwarwick.com;
                                  Tanya S. Koshy; Paul Bland; Karla Gilbride; Nicole Porzenheim; Melat Kiros; Ryan
                                  Stonerock; Henry Self; Steven Frackman; Dawn Siler-Nixon; Tracey Jaensch
Subject:                          RE: Your July 5, 2019 Production



We are happy to discuss, but a few things first:

  1. We are currently preparing our two court filings due tomorrow, and thus will not have time to
meet and confer on this issue until after those filings have been completed, thus, Thursday or Friday
would be the soonest;

    2. Your email does not indicate what this meet and confer is pertaining to, or the legal basis. If
you could please provide that, it would allow us to actually prepare for the conference. For example,
this would be a meet and confer regarding a Motion to XXX based upon FRCP Rule YYY, Local Rule
ZZZ, etc. And if you have caselaw authority that would be all the more helpful to understand where
you are coming from.

Also, for the record, I don’t agree with your characterization of our document production. But rather
than go back and forth on that in emails, we can discuss later this week.

Sincerely,

Charles Harder

From: Hassan Zavareei [mailto:hzavareei@tzlegal.com]
Sent: Monday, July 08, 2019 6:35 PM
To: Charles Harder
Cc: Katherine Aizpuru; Janet Varnell; Jennifer Bennett; bwarwick@varnellandwarwick.com; Tanya S. Koshy; Paul Bland;
Karla Gilbride; Nicole Porzenheim; Melat Kiros; Ryan Stonerock; Henry Self; Steven Frackman; Dawn Siler-Nixon; Tracey
Jaensch
Subject: Your July 5, 2019 Production

Charles,

I am writing to meet and confer regarding the eight-hour video that you produced on July 5, 2019. It appears
that you took numerous individual videos and spliced them together and buried the key video at very end of the
video (7:39:44). I cannot think of a legitimate reason why you would alter the numerous individual videos, strip
out their metadata, and then merge them together into one.

I ask that you provide us with each individual video in unaltered form with the full metadata (ESI) immediately.
I also ask that you tell me exactly how and when you obtained the video and why you waited until the eve of
Ms. Johnson’s deposition to produce it. The only metadata available shows that you had the video at least as
early as June 13, 2019. I am available in the morning for a meet and confer telephone conference.

Thank you,
                                                          1
    Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 3 of 55 PageID 1984

Hassan




                                           2
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 4 of 55 PageID 1985




               EXHIBIT 2
     Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 5 of 55 PageID 1986


Katherine Aizpuru

From:                              Steven Frackman <sfrackman@harderllp.com>
Sent:                              Wednesday, July 10, 2019 5:11 PM
To:                                Hassan Zavareei; Katherine Aizpuru; Janet Varnell; Jennifer Bennett;
                                   bwarwick@varnellandwarwick.com; PBLAND@publicjustice.net; Karla Gilbride; Tanya S.
                                   Koshy
Cc:                                Charles Harder; Ryan Stonerock; Henry Self
Subject:                           Johnson v. Trump - Video Exhibits Manually Filed With Court
Attachments:                       Exhibit O to Declaration of Charles J. Harder.mp4; Exhibit A to Declaration of Brian
                                   Hayes.mov


Counsel:

Please find attached a copy of the two video exhibits that Defendants manually filed with the Court
today in support of their Motion for Protective Order [Dkt. No. 73.]

Best,
                        STEVEN H. FRACKMAN
                        HARDER LLP
                        132 S. RODEO DR., FOURTH FLOOR
                        BEVERLY HILLS, CA 90212
                        TEL (424) 203‐1600
                        SFRACKMAN@HARDERLLP.COM
                        www.HARDERLLP.com


Confidentiality Notice: The information contained in this email and any attachment(s) to it is intended only for the use of
the intended recipient and may be confidential and/or privileged. If any recipient of this communication is not the intended
recipient, the unauthorized use, disclosure or copying of this email and any accompanying attachment(s) or other
information contained herein is strictly prohibited, and may be unlawful. If you have received this communication in error,
please immediately notify the sender by return email, destroy this email, and any and all copies thereof (including any
attachment(s)) without reading them or saving them in any manner. Thank you.




                                                             1
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 6 of 55 PageID 1987




               EXHIBIT 3
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 7 of 55 PageID 1988




  VIA ELECTRONIC MAIL

  July 15, 2019
                                                                                  Our File No. 474-01
  Charles J. Harder
  Harder LLP
  132 S. Rodeo Drive, Fourth Floor
  Beverly Hills, CA 90212
  charder@harderllp.com

  Dear Charles:

          In order to determine how best to proceed pursuant to the Court’s direction regarding the
  video footage showing Defendant Trump kissing Ms. Johnson (“Video”), I have a few important
  requests that I ask you to respond to no later than July 17, 2019. We could reduce these requests
  into a set of discovery requests, but in light of the upcoming deadline and the seriousness of your
  sanctions threat, we think that it is in the interests of all parties that you share this information
  immediately so that the Court and the parties can have a complete and full record regarding the
  circumstances surrounding your procurement of (and belated production of) the Video.

          First, please send us the original unaltered Video. This means without any edits and
  containing the full metadata.

          Second, please tell us when you first received the Video.

          Third, please tell us from whom you obtained the Video.

          Fourth, please explain why you waited until July 5, 2019 to produce the Video.

         Fifth, please provide any other video and photographs taken from the same device as the
  Video captured on the same day.

          Sixth, please identify who spliced the video in with over eight hours of other footage and
  explain why you produced the Video in this manner.

         Finally, if you have any other photographs or videos depicting any portion of the interaction
  between Mr. Trump and Ms. Johnson, please produce them.

          I look forward to your response to these questions.

                                                                  Regards,



                                                                  Hassan A. Zavareei
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 8 of 55 PageID 1989




               EXHIBIT 4
     Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 9 of 55 PageID 1990


Katherine Aizpuru

From:                            Ryan Stonerock <RStonerock@harderllp.com>
Sent:                            Thursday, July 18, 2019 12:40 PM
To:                              Hassan Zavareei
Cc:                              JBennett@publicjustice.net; KGilbride@publicjustice.net; Katherine Aizpuru;
                                 bwarwick@varnellandwarwick.com; PBLAND@publicjustice.net;
                                 jvarnell@varnellandwarwick.com; Henry Self; Steven Frackman; DSiler-
                                 Nixon@fordharrison.com; TJAENSCH@fordharrison.com; Nicole Porzenheim; Charles
                                 Harder
Subject:                         RE: Johnson v. Trump - Case Number 8:19-cv-00475-WFJ-SPF


The following email is sent on behalf of Charles J. Harder who, as previously stated (see Dkt. 77), is
out of the office on a family vacation until July 26, 2019.

Dear Mr. Zavareei:

We are writing in response to your letter dated July 15, 2019.

First, the assertion in your letter that Mr. Trump kissed your client is false. She kissed him.

Second, there is no operative complaint, and discovery has been stayed. Until such time that there is
an operative complaint and discovery has resumed, we will not respond to the requests in your letter.

Third, the full-speed version of the video submitted to the Court and served on your office on
Wednesday, July 10, is the same video that was produced during discovery. It was the full-length,
unedited video taken by Brian Hayes on August 24, 2016, in the campaign RV.

Fourth, as we have already stated, if you re-file Ms. Johnson’s battery claim, we will serve a Rule 11
motion, and file it at the appropriate time, seeking sanctions against you, your law firm, your co-
counsel and Ms. Johnson. It is our understanding from the last hearing and accompanying transcript
that Judge Jung delivered a clear message that if you re-file the battery claim, he will seriously
consider imposing Rule 11 sanctions against plaintiff and her counsel. Thus, if you proceed to re-file
the battery claim, you will do so at your own risk.

Sincerely,


                      RYAN J. STONEROCK
                      HARDER LLP
                      RSTONEROCK@HARDERLLP.COM
                      (424) 203‐1600




From: Nicole Porzenheim <nporzenheim@tzlegal.com>
Sent: Monday, July 15, 2019 12:27 PM
To: Charles Harder <charder@harderllp.com>
Cc: JBennett@publicjustice.net; KGilbride@publicjustice.net; Katherine Aizpuru <kaizpuru@tzlegal.com>;
                                                          1
     Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 10 of 55 PageID 1991
bwarwick@varnellandwarwick.com; PBLAND@publicjustice.net; Ryan Stonerock <RStonerock@harderllp.com>;
jvarnell@varnellandwarwick.com; Henry Self <hself@harderllp.com>; Steven Frackman <sfrackman@harderllp.com>;
DSiler‐Nixon@fordharrison.com; TJAENSCH@fordharrison.com; Hassan Zavareei <hzavareei@tzlegal.com>
Subject: Johnson v. Trump ‐ Case Number 8:19‐cv‐00475‐WFJ‐SPF

Counsel,

Please find the attached.

Best,

             Nicole Porzenheim ■ Paralegal ■ TYCKO & ZAVAREEI LLP ■ www.tzlegal.com
             1828 L Street, NW ■ Suite 1000 ■ Washington, DC 20036
             p 202.973.0900 ■ f 202.973.0950

This message is for the exclusive use of the addressee and contains confidential, privileged and non‐disclosable information. If the recipient of this
message is not the addressee, or a person responsible for delivering the message to the addressee, the recipient is prohibited from reading or using
this message in any way. If you have received this message by mistake, please call us immediately and destroy the email message.




                                                                           2
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 11 of 55 PageID 1992




               EXHIBIT 5
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 12 of 55 PageID 1993




  VIA ELECTRONIC MAIL

  July 19, 2019
                                                                                Our File No. 474-01
  Ryan J. Stonerock
  Harder LLP
  132 S. Rodeo Drive, Fourth Floor
  Beverly Hills, CA 90212
  RStonerock@harderllp.com

  Dear Ryan:

           Thank you for your response to my letter to Mr. Harder. Since you will not provide the
  information that we need voluntarily, we have prepared the attached discovery requests. Because
  discovery is suspended, we will need to ask the Court to reopen discovery for the limited purposes
  of allowing us to serve these requests. We will also need to ask the Court to adjourn the deadline for
  filing an amended pleading so that we can get responses to these discovery requests before we
  decide how to proceed.

         Please advise whether you will consent to reopen discovery and to adjourn the current
  deadline. If not, please let me know when you can meet and confer sometime today or on Monday.

                                                                 Regards,



                                                                 Hassan A. Zavareei




  Enclosures

  cc:    Charles Harder, Esq.
         Dawn Siler-Nixon, Esq.
         Tracey Jaensch, Esq.
         Jennifer Bennett, Esq.
         Karla Gilbride, Esq.
         Katherine Aizpuru, Esq.
         Brian Warwick, Esq.
         F. Paul Bland, Esq.
         Janet Varnell, Esq.
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 13 of 55 PageID 1994



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

  ALVA JOHNSON, individually and on
  behalf of all others similarly situated,

       Plaintiff,

  v.                                                  Case No. 8:19-cv-00475-T-02SPF

  DONALD J. TRUMP,
  in his individual capacity and
  DONALD J. TRUMP FOR
  PRESIDENT, INC.,

       Defendants.
                                               /

       PLAINTIFF’S FOURTH REQUESTS FOR PRODUCTION OF DOCUMENTS
            TO DEFENDANT DONALD J. TRUMP FOR PRESIDENT, INC.

         Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiff Alva Johnson

  hereby requests that Defendant Donald J. Trump for President, Inc. produce the documents and

  tangible things described below for inspection and copying, within thirty (30) days, at the office of

  Tycko & Zavareei LLP, 1828 L Street NW, Suite 1000, Washington, D.C. 20036.

                                        I.      DEFINITIONS

         1.         “Document” and “Documents” (“Document(s)”) should be interpreted in their broadest

  possible sense within the meaning of Rule 34(a) of the Federal Rules of Civil Procedure and shall mean

  the complete original (or complete copy where the original is unavailable) and each non-identical copy

  (where different from the original because of notes made on the copy or otherwise) of any writing or

  record, as well as any attachment thereto or enclosure therewith. “Document(s)” includes all written,

  typewritten, handwritten, printed, computerized, electronically created or stored, or graphic matter of

  any kind or nature, however produced or reproduced; any form of collected data for use with electronic

  data processing equipment; any physical object or thing, and any mechanical or electronic visual or
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 14 of 55 PageID 1995



  sound recordings now or formerly in Defendant’s possession, custody or control or known to

  Defendant regardless of physical location. “Document(s)” includes all materials and tangible objects

  conveying or carrying spoken, visual or literal substance, including papers, correspondence, records,

  tables, charts, analysis, graphs, schedules, reports, spreadsheets, memoranda, journals, notes, logs,

  calendars, appointment books, letters, telegrams, telecopy, telex and telefacsimile transmissions,

  messages, studies, books, periodicals, magazines, newspapers, booklets, advertisements, brochures,

  instructions, minutes, contracts, books of account, orders, invoices, statements, checks, bills, receipts,

  files, vouchers, notebooks, scrapbooks, data sheets, data processing cards, computer files, computer

  disks, computer printouts, “e-mail” messages, photographs, negatives, phone recordings, tape

  recordings, wire recordings, drawings, forms, catalogues, manuals, tabulations, tweets, voicemail

  messages, transcripts, offers, contracts, bids, proposals, licenses, permits, reports to any government

  agency, diary entries, calendar entries, drawings, printouts, discs, drives, microfilm, microfiche, audio

  tape, video tape, instant messages, text messages, messages sent through any encrypted application

  (including, but not limited to, Signal, WhatsApp, and Viber), and any other matter of any kind,

  regardless of the manner in which produced.

          2.      “And” means “or” and “or” means “and,” as necessary to call for the broadest possible

  construction and to bring within the scope of this request any information that may otherwise be

  construed to be outside its scope.

          3.      “Communication(s)” means the transmission, sending, or receipt of information of any

  kind (in the form of facts, ideas, inquiries, or otherwise), by one or more persons and/or between two

  or more persons by or through any means including, but not limited to, speech, writings, language

  (machine, foreign, or otherwise), computer electronics of any kind (including, but not limited to, e-mail,

  instant messaging, or other computer linkups), magnetic tape, videotape, photographs, graphs, symbols,


                                                    −2−
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 15 of 55 PageID 1996



  signs, magnetic or optical disks, floppy disks, compact discs, CD-ROM discs, other removable or

  transportable media, sound, radio, or video signals, telecommunication, telephone, teletype, telexes,

  telecopies, facsimile, telegram, microfilm, microfiche, photographic film of all type, or other media of

  any kind.

          4.      As used herein, the words “relate to,” “refer to,” “with respect to,” “reflect,” “regarding,”

  “pertaining to” or “concerning” means mentioning, discussing, reflecting, containing, consisting of,

  evidencing, embodying, stating, dealing with, making reference or relating to in any way, or having any

  logical or factual connection with the subject matter identified in a discovery request.

          5.      The term “individual” or “person” as used herein, shall include without limitation any

  individual, natural person, and entity of every type and description, including (without limitation) any

  firm, partnership, association, joint venture, public or private corporation, proprietorship, government

  entity, organization, other business enterprise, group of natural persons, or other entity that has a

  separate legal existence.

          6.      Words in the singular include the plural, and vice versa. The past tense includes the

  present tense when the clear meaning is not distorted by the change of tense.

          7.      The term “each” as used herein shall be construed to mean “all” and the term “all” as

  used herein shall be construed to mean “each” when necessary to bring within the scope of the

  discovery request all responses that might otherwise be construed to be outside of its scope.

          8.       “You” or “Your” or “Campaign” means Donald J. Trump for President, Inc., its

  subsidiaries, affiliated companies, parent companies, predecessor companies, successor companies,

  officers, directors, employees, agents, representatives, and all persons acting or purporting to act on their

  behalf. In accordance with Local Rule 26(a), this definition is not intended to impose a discovery

  obligation on any person who is not a party to the litigation.


                                                      −3−
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 16 of 55 PageID 1997



          9.         “Staff ” includes current and former employees, independent contractors, consultants,

  interns, and any other individuals receiving or who received compensation in exchange for services.

                                           II.    INSTRUCTIONS

          1.         You are required, in responding to these document requests, to obtain and produce

  all documents in your possession, available to you, or under your control, or in the possession of,

  available to, or under the control of your attorneys or agents.

          2.         Where a specified document is requested, such request shall not be interpreted to

  exclude any other documents where it is known that such other documents contain information relevant

  to the request.

          3.         If a document described by the request was, but no longer is in existence or in your

  control, you shall state:

                     a.       the present or last known location of that document;

                     b.       the names and addresses of all persons with knowledge of the contents of that

                     document; and

                     c.       why the document is no longer in existence or in your control.

          4.         If You object to a document request, you must state whether you are withholding

  documents pursuant to that objection.

          5.         For each request you must provide bates numbers for all documents produced pursuant

  to that request.

          6.         This request represents a continuing request for production. Therefore, if a document

  described by this request is not in existence or in your control at the time of the first response to this

  request, but later comes into existence or into your control, you must immediately produce that

  document.


                                                      −4−
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 17 of 55 PageID 1998



            7.    If any document called for by these requests is withheld under any claim of privilege,

  state separately with respect to each document as to which a privilege is claimed:

                  a.      the number and particular part of the document request to which the supposed

                  privileged information is responsive;

                  b.      a description of the document;

                  c.      the basis upon which the privilege is claimed;

                  d.      the author of the document, the person(s) to whom the document was

                  addressed, and any other person(s) to whom the document or any copy thereof was

                  provided or shown; and

                  e.      the identity of each person (other than the attorneys representing you in this

                  action) to whom the contents of the allegedly privileged communication contained in

                  the document have been disclosed, either orally or in writing.

            8.    To the extent you deem a particular request to be irrelevant, over broad, or unduly

  burdensome, you shall respond to the request to the extent that you deem the request permissible.

            9.    Each request that seeks documents relating in any way to communications, to, from or

  within a business and/or corporate or governmental entity, is hereby designated to mean, and should be

  construed to include, all documents relating to communications by and between representatives,

  employees, agents, attorneys, and/or servants of the business and/or corporate and/or governmental

  entity.

            10.   The instructions are amplified by the definitions, and the documents requested in these

  requests are amplified by the definitions and instructions. You should respond to each request in the

  context of the definitions and instructions.

            11.   Documents shall be produced in the form in which you keep them in the ordinary


                                                   −5−
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 18 of 55 PageID 1999



  course of business. In particular, electronically stored information shall be produced in electronic

  form and searchable to the same extent as you maintain such information in the ordinary course of

  business.

                                III.    DOCUMENTS REQUESTED

          60      Please produce the original unedited video reflecting an interaction between

  Defendant Donald J. Trump and Alva Johnson on August 24, 2016 in its unaltered format, including

  all metadata.

          61.     Please produce any other videos or photographs in your possession or control

  (including other images or videos from the telephone of Brian Hayes and/or any other Campaign staff

  and volunteers) that reflect any events from the rally in Tampa, Florida on August 24, 2016.



  Date: July 19, 2019                            Respectfully submitted,

                                                  /s/ Hassan A. Zavareei
                                                 Hassan A. Zavareei (pro hac vice)
                                                 Katherine M. Aizpuru (pro hac vice)
                                                 TYCKO & ZAVAREEI LLP
                                                 1828 L Street, N.W., Suite 1000
                                                 Washington, D.C. 20036
                                                 Telephone: 202-973-0900
                                                 Facsimile: 202-973-0950
                                                 hzavareei@tzlegal.com
                                                 kaizpuru@tzlegal.com

                                                 Janet Varnell (Fla. Bar No. 71072)
                                                 Brian W. Warwick, (Fla. Bar No. 0605573)
                                                 VARNELL & WARWICK, PA
                                                 P.O. Box 1870
                                                 Lady Lake, FL 32158-1870
                                                 P: 352-753-8600
                                                 F: 352-503-3301
                                                 jvarnell@varnellandwarwick.com
                                                 bwarwick@varnellandwarwick.com

                                                 F. Paul Bland (pro hac vice)
                                                 Karla Gilbride (pro hac vice)
                                                   −6−
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 19 of 55 PageID 2000



                                     PUBLIC JUSTICE, P.C.
                                     1620 L Street NW, Suite 630
                                     Washington, DC 20036
                                     (202) 797-8600

                                     Jennifer Bennett (pro hac vice)
                                     PUBLIC JUSTICE, P.C.
                                     475 14th Street, Suite 610
                                     Oakland, CA 94612
                                     (510) 622-8150

                                     Counsel for Plaintiff




                                       −7−
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 20 of 55 PageID 2001




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 19, 2019, the foregoing document was served, with the

  consent of all parties, by electronic mail on counsel of record for Defendants.

                                                 /s/ Hassan A. Zavareei
                                                    Hassan A. Zavareei




                                                   −8−
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 21 of 55 PageID 2002



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

  ALVA JOHNSON,
  Individually and On Behalf of All Others
  Similarly Situated,
                                                         Case No. 8:19-cv-00475-WFJ-SPF
                         Plaintiff/Relator,
                 v.

  DONALD J. TRUMP,
  In his Individual Capacity and
  DONALD J. TRUMP FOR
  PRESIDENT, INC.

                         Defendant.

     PLAINTIFF’S SECOND REQUESTS FOR PRODUCTION OF DOCUMENTS TO
                      DEFENDANT DONALD J. TRUMP

         Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiff Alva Johnson

  hereby requests that Defendant Donald J. Trump (“Defendant”) produce the documents and

  tangible things described below for inspection and copying, within thirty (30) days, at the office of

  Tycko & Zavareei LLP, 1828 L Street NW, Suite 1000, Washington, D.C. 20036.

                                       I.       DEFINITIONS

         1.      “Document” and “Documents” (“Document(s)”) should be interpreted in their broadest

  possible sense within the meaning of Rule 34(a) of the Federal Rules of Civil Procedure and shall mean

  the complete original (or complete copy where the original is unavailable) and each non-identical copy

  (where different from the original because of notes made on the copy or otherwise) of any writing or

  record, as well as any attachment thereto or enclosure therewith. “Document(s)” includes all written,

  typewritten, handwritten, printed, computerized, electronically created or stored, or graphic matter of

  any kind or nature, however produced or reproduced; any form of collected data for use with electronic

  data processing equipment; any physical object or thing, and any mechanical or electronic visual or

  sound recordings now or formerly in Defendant’s possession, custody or control or known to
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 22 of 55 PageID 2003




  Defendant regardless of physical location. “Document(s)” includes all materials and tangible objects

  conveying or carrying spoken, visual or literal substance, including papers, correspondence, records,

  tables, charts, analysis, graphs, schedules, reports, spreadsheets, memoranda, journals, notes, logs,

  calendars, appointment books, letters, telegrams, telecopy, telex and telefacsimile transmissions,

  messages, studies, books, periodicals, magazines, newspapers, booklets, advertisements, brochures,

  instructions, minutes, contracts, books of account, orders, invoices, statements, checks, bills, receipts,

  files, vouchers, notebooks, scrapbooks, data sheets, data processing cards, computer files, computer

  disks, computer printouts, “e-mail” messages, photographs, negatives, phone recordings, tape

  recordings, wire recordings, drawings, forms, catalogues, manuals, tabulations, tweets, voicemail

  messages, transcripts, offers, contracts, bids, proposals, licenses, permits, reports to any government

  agency, diary entries, calendar entries, drawings, printouts, discs, drives, microfilm, microfiche, audio

  tape, video tape, instant messages, text messages, messages sent through any encrypted application

  (including, but not limited to, Signal, WhatsApp, and Viber), and any other matter of any kind,

  regardless of the manner in which produced.

          2.      “And” means “or” and “or” means “and,” as necessary to call for the broadest possible

  construction and to bring within the scope of this request any information that may otherwise be

  construed to be outside its scope.

          3.      “Communication(s)” means the transmission, sending, or receipt of information of any

  kind (in the form of facts, ideas, inquiries, or otherwise), by one or more persons and/or between two

  or more persons by or through any means including, but not limited to, speech, writings, language

  (machine, foreign, or otherwise), computer electronics of any kind (including, but not limited to, e-mail,

  instant messaging, or other computer linkups), magnetic tape, videotape, photographs, graphs, symbols,

  signs, magnetic or optical disks, floppy disks, compact discs, CD-ROM discs, other removable or

  transportable media, sound, radio, or video signals, telecommunication, telephone, teletype, telexes,




                                                    −2−
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 23 of 55 PageID 2004




  telecopies, facsimile, telegram, microfilm, microfiche, photographic film of all type, or other media of

  any kind.

          4.      As used herein, the words “relate to,” “refer to,” “with respect to,” “reflect,” “regarding,”

  “pertaining to” or “concerning” means mentioning, discussing, reflecting, containing, consisting of,

  evidencing, embodying, stating, dealing with, making reference or relating to in any way, or having any

  logical or factual connection with the subject matter identified in a discovery request.

          5.      The term “individual” or “person” as used herein, shall include without limitation any

  individual, natural person, and entity of every type and description, including (without limitation) any

  firm, partnership, association, joint venture, public or private corporation, proprietorship, government

  entity, organization, other business enterprise, group of natural persons, or other entity that has a

  separate legal existence.

          6.      Words in the singular include the plural, and vice versa. The past tense includes the

  present tense when the clear meaning is not distorted by the change of tense.

          7.      The term “each” as used herein shall be construed to mean “all” and the term “all” as

  used herein shall be construed to mean “each” when necessary to bring within the scope of the

  discovery request all responses that might otherwise be construed to be outside of its scope.

          8.       “You” or “Your” means Donald J. Trump.

          9.      “Campaign” means Donald J. Trump for President, Inc., its subsidiaries, affiliated

  companies, parent companies, predecessor companies, successor companies, officers, directors,

  employees, agents, representatives, and all persons acting or purporting to act on their behalf. In

  accordance with Local Rule 26(a), this definition is not intended to impose a discovery obligation on any

  person who is not a party to the litigation.

          10.      “Declaration” means a statement signed or otherwise executed by You, including sworn

  declarations, affidavits, attestations, interrogatory responses or any other statements, and including




                                                     −3−
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 24 of 55 PageID 2005




  statements signed by hand, through electronic means such as DocuSign or Adobe Sign, or any other

  means.

           11.    “Legal Proceeding” means any dispute resolution proceeding, whether in court,

  arbitration, an administrative agency, or any other forum.

           12.    “Non-disclosure Agreement” or “NDA” means any contract or agreement between, on

  the one hand, You, anyone acting on Your behalf, the Campaign, or any Trump Entity, and, on the other

  hand, any other person, which prohibits (or contains any provision prohibiting) signatories from

  disclosing information about Your personal life, political affairs, and/or business affairs; disclosing

  communications with You or any Trump Entity; or disparaging You, members of Your family or any

  Trump Entity. NDAs also include any agreement that contain a nondisclosure or nondisparagement

  provision as described in the previous sentence, even if it also includes other provisions.

           13.     “Sexual Behavior” has the normal colloquial meaning, and shall include all manner of

  sexual conduct, including kissing, groping, fondling, caressing, oral sex, vaginal intercourse, anal

  intercourse, contact with any private parts (including genitalia, breasts, and buttocks), and sexual banter

  and joking, whether consensual or non-consensual.

           14.    “Staff ” includes current and former employees, independent contractors, consultants,

  interns, and any other individuals receiving or who received compensation in exchange for services.

           15.    “Trump Entity” means any entity, partnership, trust, or organization that, in whole or in

  part, was created by or for the benefit of Donald J. Trump and/or is controlled or owned by Donald J.

  Trump.
                                        II.     INSTRUCTIONS

           1.     You are required, in responding to these document requests, to obtain and produce

  all documents in your possession, available to you, or under your control, or in the possession of,

  available to, or under the control of your attorneys or agents.




                                                     −4−
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 25 of 55 PageID 2006



          2.         Where a specified document is requested, such request shall not be interpreted to

  exclude any other documents where it is known that such other documents contain information relevant

  to the request.

          3.         If a document described by the request was, but no longer is in existence or in your

  control, you shall state:

                     a.       the present or last known location of that document;

                     b.       the names and addresses of all persons with knowledge of the contents of that

                     document; and

                     c.       why the document is no longer in existence or in your control.

          4.         If You object to a document request, you must state whether you are withholding

  documents pursuant to that objection.

          5.         For each request you must provide bates numbers for all documents produced pursuant

  to that request.

          6.         This request represents a continuing request for production. Therefore, if a document

  described by this request is not in existence or in your control at the time of the first response to this

  request, but later comes into existence or into your control, you must immediately produce that

  document.

          7.         If any document called for by these requests is withheld under any claim of privilege,

  state separately with respect to each document as to which a privilege is claimed:

                     a.       the number and particular part of the document request to which the supposed

                     privileged information is responsive;

                     b.       a description of the document;

                     c.       the basis upon which the privilege is claimed;


                                                       −5−
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 26 of 55 PageID 2007



                  d.     the author of the document, the person(s) to whom the document was

                  addressed, and any other person(s) to whom the document or any copy thereof was

                  provided or shown; and

                  e.     the identity of each person (other than the attorneys representing you in this

                  action) to whom the contents of the allegedly privileged communication contained in

                  the document have been disclosed, either orally or in writing.

            8.    To the extent you deem a particular request to be irrelevant, over broad, or unduly

  burdensome, you shall respond to the request to the extent that you deem the request permissible.

            9.    Each request that seeks documents relating in any way to communications, to, from or

  within a business and/or corporate or governmental entity, is hereby designated to mean, and should be

  construed to include, all documents relating to communications by and between representatives,

  employees, agents, attorneys, and/or servants of the business and/or corporate and/or governmental

  entity.

            10.   The instructions are amplified by the definitions, and the documents requested in these

  requests are amplified by the definitions and instructions. You should respond to each request in the

  context of the definitions and instructions.

            11.   Documents shall be produced in the form in which you keep them in the ordinary

  course of business. In particular, electronically stored information shall be produced in electronic

  form and searchable to the same extent as you maintain such information in the ordinary course of

  business.

                                III.    DOCUMENTS REQUESTED

            63.   Please produce the original unedited video reflecting an interaction between You and

  Alva Johnson on August 24, 2016 in its unaltered format, including all metadata.


                                                   −6−
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 27 of 55 PageID 2008



         64.     Please produce any other videos or photographs in your possession or control

  (including other images or videos from the telephone of Brain Hayes and/or any other Campaign

  Staff and volunteers) that reflect any events from the rally in Tampa, Florida on August 24, 2016.



  Date: July 19, 2019                           Respectfully submitted,

                                                 /s/ Hassan A. Zavareei
                                                Hassan A. Zavareei (pro hac vice)
                                                Katherine M. Aizpuru (pro hac vice)
                                                TYCKO & ZAVAREEI LLP
                                                1828 L Street, N.W., Suite 1000
                                                Washington, D.C. 20036
                                                Telephone: 202-973-0900
                                                Facsimile: 202-973-0950
                                                hzavareei@tzlegal.com
                                                kaizpuru@tzlegal.com

                                                Janet Varnell (Fla. Bar No. 71072)
                                                Brian W. Warwick, (Fla. Bar No. 0605573)
                                                VARNELL & WARWICK, PA
                                                P.O. Box 1870
                                                Lady Lake, FL 32158-1870
                                                P: 352-753-8600
                                                F: 352-503-3301
                                                jvarnell@varnellandwarwick.com
                                                bwarwick@varnellandwarwick.com

                                                F. Paul Bland (pro hac vice)
                                                Karla Gilbride (pro hac vice)
                                                PUBLIC JUSTICE, P.C.
                                                1620 L Street NW, Suite 630
                                                Washington, DC 20036
                                                (202) 797-8600

                                                Jennifer Bennett (pro hac vice)
                                                PUBLIC JUSTICE, P.C.
                                                475 14th Street, Suite 610
                                                Oakland, CA 94612
                                                (510) 622-8150

                                                Counsel for Plaintiff


                                                  −7−
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 28 of 55 PageID 2009



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on July 19, 2019, the foregoing document was served, with the

  consent of all parties, by electronic mail on counsel of record for Defendants.

                                                 /s/ Hassan A. Zavareei




                                                   −8−
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 29 of 55 PageID 2010



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

   ALVA JOHNSON,
   Individually and On Behalf of All Others
   Similarly Situated,
                                                            Case No. 8:19-cv-00475-WFJ-SPF
                           Plaintiff,
                     v.

   DONALD J. TRUMP,
   In his Individual Capacity and
   DONALD J. TRUMP FOR
   PRESIDENT, INC.

                           Defendant.

                  PLAINTIFF’S SECOND SET OF INTERROGATORIES TO
                 DEFENDANT DONALD J. TRUMP FOR PRESIDENT, INC.

          Plaintiff Alva Johnson (“Plaintiff”), by and through her undersigned counsel, pursuant to

  Rules 26 and 33 of the Federal Rules of Civil Procedure, requests that Defendant Donald J. Trump

  for President, Inc. (“Campaign”) respond to the following written interrogatories under oath within

  the time prescribed by law. The following interrogatories are to be considered continuing in nature

  and must be supplemented or amended to the extent required by Rule 26(e) of the Federal Rules of

  Civil Procedure.

                                            INSTRUCTIONS

          1.      These interrogatories are to be answered separately and fully, in writing, within thirty

  (30) days of the date of service.

          2.      You are to answer each interrogatory by providing all responsive information. If you

  object to any interrogatory, specify the part to which you object, state your objections, state all factual




                                                      1
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 30 of 55 PageID 2011



  and legal justifications that you believe support your objections, and respond to the remainder to

  which you do not object.

          3.      If you cannot respond fully and completely to any interrogatory or part thereof, then

  answer to the fullest extent possible and state the reason for your inability to provide a full and

  complete answer.

          4.      To the extent that any information called for by any interrogatory is unknown to you,

  so state and set forth such information as is known to you. If any estimate can reasonably be made

  in place of unknown information, set forth your best estimate, clearly designated as such, and describe

  the basis upon which the estimate is made.

          5.      Each interrogatory shall be construed to include information and documents within

  your knowledge, possession or control as of the date you answer these interrogatories, and any

  supplemental information, knowledge, data, documents or communications responsive to these

  interrogatories that is generated, obtained or discovered after the date of your answers.

          6.      If you contend that any documents required to be identified herein are protected by

  attorney-client privilege, the attorney work product doctrine or any other privilege, provide a list of

  each document and, as to each, state (a) the type of document (e.g., letter, memo, e-mail), (b) name

  and title or position of the author(s), (c) name and title or position of the recipient(s), including all cc:

  and bcc: recipient(s), (d) the date of the document, (e) the title or subject matter, (f) the privilege or

  privileges claimed, and (g) the interrogatory to which the document relates.

          7.      You are required to promptly supplement your responses to these interrogatories

  throughout the duration of this action pursuant to Federal Rule of Civil Procedure 26(e).

          8.      All definitions and instruction set forth herein are expressly incorporated by reference

  into the following interrogatories as if fully set forth therein.

                              TIME FRAME OF INTERROGATORIES



                                                       2
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 31 of 55 PageID 2012



          9.      Unless otherwise stated, the time period covered by these interrogatories is January 1,

  2015 to the present.

                                              DEFINITIONS


          10.     “You,” “Your” and/or “Defendant” means and refers to the above-named

  Defendant, including its current and former officers, directors, employees, attorneys, agents and

  representatives, and any affiliated entities.

          11.     “Document” and “Documents” (“Document(s)”) should be interpreted in their

  broadest possible sense within the meaning of Rule 34(a) of the Federal Rules of Civil Procedure and

  shall mean the complete original (or complete copy where the original is unavailable) and each non-

  identical copy (where different from the original because of notes made on the copy or otherwise) of

  any writing or record, as well as any attachment thereto or enclosure therewith. “Document(s)”

  includes all written, typewritten, handwritten, printed, computerized, electronically created or stored,

  or graphic matter of any kind or nature, however produced or reproduced; any form of collected data

  for use with electronic data processing equipment; any physical object or thing, and any mechanical

  or electronic visual or sound recordings now or formerly in Defendant’s possession, custody or

  control or known to Defendant regardless of physical location. “Document(s)” includes all materials

  and tangible objects conveying or carrying spoken, visual or literal substance, including papers,

  correspondence, records, tables, charts, analysis, graphs, schedules, reports, spreadsheets, memoranda,

  journals, notes, logs, calendars, appointment books, letters, telegrams, telecopy, telex and telefacsimile

  transmissions, messages, studies, books, periodicals, magazines, newspapers, booklets, advertisements,

  brochures, instructions, minutes, contracts, books of account, orders, invoices, statements, checks,

  bills, receipts, files, vouchers, notebooks, scrapbooks, data sheets, data processing cards, computer

  files, computer disks, computer printouts, “e-mail” messages, photographs, negatives, phone

  recordings, tape recordings, wire recordings, drawings, forms, catalogues, manuals, tabulations, tweets,


                                                     3
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 32 of 55 PageID 2013



  voicemail messages, transcripts, offers, contracts, bids, proposals, licenses, permits, reports to any

  government agency, diary entries, calendar entries, drawings, printouts, discs, drives, microfilm,

  microfiche, audio tape, video tape, instant messages, text messages, messages sent through any

  encrypted application (including, but not limited to, Signal, WhatsApp, and Viber), and any other

  matter of any kind, regardless of the manner in which produced. “Communication” means any oral

  utterance made, heard or overheard to another person or persons, whether in person or by telephone

  or otherwise, as well as every written document and every other mode of intentionally conveyed

  meaning.

          12.       To “identify” a person or entity means to state the person or entity’s name, current or

  last-known address and telephone number and, for a person, his or her occupation.

          13.       To “identify” a document means to state (a) the date of the document; (b) the title of

  the document; (c) the author(s) of the document; (d) the recipient(s) of the document, including any

  cc: or bcc: recipient(s); (e) the title or the subject matter of the document; and (f) the current custodian

  of the document.

          14.        “Complaint” refers to the operative Complaint(s) currently pending against You

  styled in Alva Johnson v. Donald J. Trump, Case No. 8:19-cv-00475-WFJ-SPF (M.D. Fl.).

          15.        “Staff” includes current and former employees, independent contractors, consultants,

  interns, and any other individuals receiving or who received compensation in exchange for services.

          16.       As used herein, the words “relating to” shall mean: pertaining to, referring to,

  containing,      concerning,   describing,   mentioning,     constituting,   supporting,    corroborating,

  demonstrating, proving, evidencing, refuting, disputing, rebutting, controverting and/or

  contradicting.




                                                      4
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 33 of 55 PageID 2014



          17.     Words in the singular include the plural, and vice versa, and the words “and” and “or”

  include “and/or.” The past tense includes the present tense when the clear meaning is not distorted

  by the change of tense.

                                          INTERROGATORIES


          INTERROGATORY NO. 18: Describe the circumstances under which You or Your counsel

  received the video reflecting an interaction between You and Alva Johnson on August 24, 2016

  (“Video”), including the date You or your counsel received the Video, who You or Your counsel

  received the Video from, and the manner in which the Video was conveyed to You or Your counsel.

          ANSWER:

          INTERROGATORY NO. 19: Please identify the person or persons who spliced the Video

  into over eight hours of other video footage prior to production to Plaintiff, identify the date that this

  new longer compilation video was created, and explain why the Video was altered in this manner

  instead of left in its original unaltered form.

          ANSWER:

          INTERROGATORY NO. 20: Please state why You produced this video on July 5, 2019 –

  the Friday before Ms. Johnson’s Monday July 8, 2019 deposition – instead of an earlier date.

          ANSWER:



  Date: July 19, 2019                               Respectfully submitted,

                                                    _/s/ Hassan A. Zavareei__
                                                    Hassan A. Zavareei (pro hac vice)
                                                    Katherine M. Aizpuru (pro hac vice)
                                                    TYCKO & ZAVAREEI LLP
                                                    1828 L Street, N.W., Suite 1000
                                                    Washington, D.C. 20036
                                                    Telephone: 202-973-0900
                                                    Facsimile: 202-973-0950



                                                      5
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 34 of 55 PageID 2015



                                     hzavareei@tzlegal.com
                                     kaizpuru@tzlegal.com

                                     Janet Varnell (Fla. Bar No. 71072)
                                     Brian W. Warwick, (Fla. Bar No. 0605573)
                                     VARNELL & WARWICK, PA
                                     P.O. Box 1870
                                     Lady Lake, FL 32158-1870
                                     P: 352-753-8600
                                     F: 352-503-3301
                                     jvarnell@varnellandwarwick.com
                                     bwarwick@varnellandwarwick.com

                                     F. Paul Bland (pro hac vice)
                                     Karla Gilbride (pro hac vice)
                                     PUBLIC JUSTICE, P.C.
                                     1620 L Street NW, Suite 630
                                     Washington, DC 20036
                                     (202) 797-8600

                                     Jennifer Bennett (pro hac vice)
                                     PUBLIC JUSTICE, P.C.
                                     475 14th Street, Suite 610
                                     Oakland, CA 94612
                                     (510) 622-8150

                                     Counsel for Plaintiff




                                        6
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 35 of 55 PageID 2016




                                   CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that on July 19, 2019, the foregoing document was served, with the

  consent of all parties, by electronic mail on counsel of record for Defendants.


                                                 /s/ Hassan A. Zavareei




                                                    7
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 36 of 55 PageID 2017



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

   ALVA JOHNSON,
   Individually and On Behalf of All Others
   Similarly Situated,
                                                            Case No. 8:19-cv-00475-WFJ-SPF
                           Plaintiff,
                   v.

   DONALD J. TRUMP,
   In his Individual Capacity and
   DONALD J. TRUMP FOR
   PRESIDENT, INC.

                           Defendant.

                   PLAINTIFF’S SECOND SET OF INTERROGATORIES TO
                            DEFENDANT DONALD J. TRUMP

          Plaintiff Alva Johnson (“Plaintiff”), by and through her undersigned counsel, pursuant to

  Rules 26 and 33 of the Federal Rules of Civil Procedure, requests that Defendant Donald J. Trump.

  respond to the following written interrogatories under oath within the time prescribed by law. The

  following interrogatories are to be considered continuing in nature and must be supplemented or

  amended to the extent required by Rule 26(e) of the Federal Rules of Civil Procedure.

                                            INSTRUCTIONS

          1.      These interrogatories are to be answered separately and fully, in writing, within thirty

  (30) days of the date of service.

          2.      You are to answer each interrogatory by providing all responsive information. If you

  object to any interrogatory, specify the part to which you object, state your objections, state all factual

  and legal justifications that you believe support your objections, and respond to the remainder to

  which you do not object.




                                                      1
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 37 of 55 PageID 2018



          3.      If you cannot respond fully and completely to any interrogatory or part thereof, then

  answer to the fullest extent possible and state the reason for your inability to provide a full and

  complete answer.

          4.      To the extent that any information called for by any interrogatory is unknown to you,

  so state and set forth such information as is known to you. If any estimate can reasonably be made

  in place of unknown information, set forth your best estimate, clearly designated as such, and describe

  the basis upon which the estimate is made.

          5.      Each interrogatory shall be construed to include information and documents within

  your knowledge, possession or control as of the date you answer these interrogatories, and any

  supplemental information, knowledge, data, documents or communications responsive to these

  interrogatories that is generated, obtained or discovered after the date of your answers.

          6.      If you contend that any documents required to be identified herein are protected by

  attorney-client privilege, the attorney work product doctrine or any other privilege, provide a list of

  each document and, as to each, state (a) the type of document (e.g., letter, memo, e-mail), (b) name

  and title or position of the author(s), (c) name and title or position of the recipient(s), including all cc:

  and bcc: recipient(s), (d) the date of the document, (e) the title or subject matter, (f) the privilege or

  privileges claimed, and (g) the interrogatory to which the document relates.

          7.      You are required to promptly supplement your responses to these interrogatories

  throughout the duration of this action pursuant to Federal Rule of Civil Procedure 26(e).

          8.      All definitions and instruction set forth herein are expressly incorporated by reference

  into the following interrogatories as if fully set forth therein.

                              TIME FRAME OF INTERROGATORIES

          9.      Unless otherwise stated, the time period covered by these interrogatories is January 1,

  1980 to the present.



                                                       2
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 38 of 55 PageID 2019



                                             DEFINITIONS


          10.     “You,” “Your” and/or “Defendant” means and refers to Donald J. Trump.

          11.     “Document” and “Documents” (“Document(s)”) should be interpreted in their

  broadest possible sense within the meaning of Rule 34(a) of the Federal Rules of Civil Procedure and

  shall mean the complete original (or complete copy where the original is unavailable) and each non-

  identical copy (where different from the original because of notes made on the copy or otherwise) of

  any writing or record, as well as any attachment thereto or enclosure therewith. “Document(s)”

  includes all written, typewritten, handwritten, printed, computerized, electronically created or stored,

  or graphic matter of any kind or nature, however produced or reproduced; any form of collected data

  for use with electronic data processing equipment; any physical object or thing, and any mechanical

  or electronic visual or sound recordings now or formerly in Defendant’s possession, custody or

  control or known to Defendant regardless of physical location. “Document(s)” includes all materials

  and tangible objects conveying or carrying spoken, visual or literal substance, including papers,

  correspondence, records, tables, charts, analysis, graphs, schedules, reports, spreadsheets, memoranda,

  journals, notes, logs, calendars, appointment books, letters, telegrams, telecopy, telex and telefacsimile

  transmissions, messages, studies, books, periodicals, magazines, newspapers, booklets, advertisements,

  brochures, instructions, minutes, contracts, books of account, orders, invoices, statements, checks,

  bills, receipts, files, vouchers, notebooks, scrapbooks, data sheets, data processing cards, computer

  files, computer disks, computer printouts, “e-mail” messages, photographs, negatives, phone

  recordings, tape recordings, wire recordings, drawings, forms, catalogues, manuals, tabulations, tweets,

  voicemail messages, transcripts, offers, contracts, bids, proposals, licenses, permits, reports to any

  government agency, diary entries, calendar entries, drawings, printouts, discs, drives, microfilm,

  microfiche, audio tape, video tape, instant messages, text messages, messages sent through any

  encrypted application (including, but not limited to, Signal, WhatsApp, and Viber), and any other


                                                     3
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 39 of 55 PageID 2020



  matter of any kind, regardless of the manner in which produced. “Communication” means any oral

  utterance made, heard or overheard to another person or persons, whether in person or by telephone

  or otherwise, as well as every written document and every other mode of intentionally conveyed

  meaning.

          12.       To “identify” a person or entity means to state the person or entity’s name, current or

  last-known address and telephone number and, for a person, his or her occupation.

          13.       To “identify” a document means to state (a) the date of the document; (b) the title of

  the document; (c) the author(s) of the document; (d) the recipient(s) of the document, including any

  cc: or bcc: recipient(s); (e) the title or the subject matter of the document; and (f) the current custodian

  of the document.

          14.       “Complaint” refers to the operative Complaint(s) currently pending against You styled

  in Alva Johnson v. Donald J. Trump, Case No. 8:19-cv-00475-WFJ-SPF (M.D. Fl.).

          15.       “Legal Proceeding” means any dispute resolution proceeding, whether in court,

  arbitration, an administrative agency, or any other forum.

          16.       “Sexual Behavior” has the normal colloquial meaning, and shall include all manner of

  sexual conduct, including kissing, groping, fondling, caressing, oral sex, vaginal intercourse, anal

  intercourse, contact with any private parts (including genitalia, breasts, and buttocks), and sexual

  banter and joking, whether consensual or non-consensual.

          17.       As used herein, the words “relating to” shall mean: pertaining to, referring to,

  containing,      concerning,   describing,   mentioning,     constituting,   supporting,    corroborating,

  demonstrating, proving, evidencing, refuting, disputing, rebutting, controverting and/or

  contradicting.




                                                      4
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 40 of 55 PageID 2021



          18.     Words in the singular include the plural, and vice versa, and the words “and” and “or”

  include “and/or.” The past tense includes the present tense when the clear meaning is not distorted

  by the change of tense.

                                          INTERROGATORIES


          INTERROGATORY NO. 7: Describe the circumstances under which You or Your

  counsel received the video reflecting an interaction between You and Alva Johnson on August 24,

  2016 (“Video”), including the date You or your counsel received the Video, who You or Your

  counsel received the Video from, and the manner in which the Video was conveyed to You or Your

  counsel.


          ANSWER:


          INTERROGATORY NO. 8: Please identify the person or persons who spliced the Video

  into over eight hours of other video footage prior to production to Plaintiff, identify the date that this

  new longer compilation video was created, and explain why the Video was altered in this manner

  instead of left in its original unaltered form.

          ANSWER:

          INTERROGATORY NO. 9: Please state why You produced this video on July 5, 2019 – the

  Friday before Ms. Johnson’s Monday July 8, 2019 deposition – instead of an earlier date.

          ANSWER:


  Date: July 19, 2019                               Respectfully submitted,

                                                    _/s/ Hassan A. Zavareei__
                                                    Hassan A. Zavareei (pro hac vice)
                                                    Katherine M. Aizpuru (pro hac vice)
                                                    TYCKO & ZAVAREEI LLP
                                                    1828 L Street, N.W., Suite 1000
                                                    Washington, D.C. 20036


                                                      5
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 41 of 55 PageID 2022



                                     Telephone: 202-973-0900
                                     Facsimile: 202-973-0950
                                     hzavareei@tzlegal.com
                                     kaizpuru@tzlegal.com

                                     Janet Varnell (Fla. Bar No. 71072)
                                     Brian W. Warwick, (Fla. Bar No. 0605573)
                                     VARNELL & WARWICK, PA
                                     P.O. Box 1870
                                     Lady Lake, FL 32158-1870
                                     P: 352-753-8600
                                     F: 352-503-3301
                                     jvarnell@varnellandwarwick.com
                                     bwarwick@varnellandwarwick.com

                                     F. Paul Bland (pro hac vice)
                                     Karla Gilbride (pro hac vice)
                                     PUBLIC JUSTICE, P.C.
                                     1620 L Street NW, Suite 630
                                     Washington, DC 20036
                                     (202) 797-8600

                                     Jennifer Bennett (pro hac vice)
                                     PUBLIC JUSTICE, P.C.
                                     475 14th Street, Suite 610
                                     Oakland, CA 94612
                                     (510) 622-8150

                                     Counsel for Plaintiff




                                        6
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 42 of 55 PageID 2023



                                   CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that on July 19, 2019, the foregoing document was served, with the

  consent of all parties, by electronic mail on counsel of record for Defendants.


                                                 /s/ Hassan A. Zavareei




                                                    7
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 43 of 55 PageID 2024




               EXHIBIT 6
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 44 of 55 PageID 2025




                                            July 20, 2019

  VIA E-MAIL
  Hassan A. Zavareei, Esq.
  Tycko & Zavareei LLP
  1828 L Street NW, Suite 1000
  Washington, DC 20036
  hzavareei@tzlegal.com

                 Re:    Alva Johnson v. Donald J. Trump for President, Inc. et al.
                        M.D. Fla. USDC Case No. 8:19-cv-00475

  Dear Mr. Zavareei:

          We are writing in response to your letter dated July 19, 2019. Please be advised that we
  will not agree to reopen discovery and adjourn Ms. Johnson’s current deadline to file an
  amended complaint until after we respond to her new purported discovery. There is no
  legitimate reason to do either.

          As previously stated, you and your client are already in possession of the entire unedited
  video recording of Ms. Johnson’s August 24, 2016 interaction with Mr. Trump in its original,
  unaltered format, as copies were produced during discovery and served on your office and
  submitted to the Court on July 10, 2019. The footage was captured by a third-party witness,
  Brian Hayes, who was present in the recreational vehicle. The full-speed version of the video
  (again, lodged with the court and served on your office) was not altered in any way.

          The video shows that Mr. Johnson herself kissed Mr. Trump or the air right next to his
  face, and that she smiled after delivering her kiss. The entire incident lasted little more than a
  couple of seconds. The video demonstrates that there was no battery whatsoever, and that Ms.
  Johnson’s battery claim was frivolous from the outset. The documents and information sought in
  Ms. Johnson’s new purported discovery will do nothing to change that.

           We did not agree to provide the information requested in your July 15 letter because
  discovery was and is stayed, and the unaltered video has already been produced. We will not
  agree that Ms. Johnson may now pursue discovery just because you have apparently decided that
  it better suits the purposes of your politically-motivated lawsuit.

           There remains no operative complaint in this case. No further discovery should be
  conducted unless and until there is. Ms. Johnson’s new purported discovery should be
  withdrawn immediately, and re-served if and only when (1) an operative pleading is on file and
  (2) it includes another claim for battery. In that event, as we previously stated, we will seek

  {00101995;1}
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 45 of 55 PageID 2026


  July 20, 2019
  Re: Alva Johnson v. Donald J. Trump for President, Inc. et al.
  Page 2

  sanctions against Ms. Johnson and her counsel to the maximum extent available by law, pursuant
  to Rule 11 of the Federal Rules of Civil Procedure.

                                             Sincerely,



                                    RYAN J. STONEROCK Of
                                       HARDER LLP

  cc:      Charles J. Harder, Esq.
           Henry L. Self III, Esq.
           Steven H. Frackman, Esq.
           Dawn Siler-Nixon, Esq.
           Tracey Jaensch, Esq.
           Katherine M. Aizpuru, Esq.
           Janet R. Varnell, Esq.
           Brian W. Warwick, Esq.
           Jennifer D. Bennett, Esq.
           F. Paul Bland, Esq.
           Karla A. Gilbride, Esq.




  {00101995;1}
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 46 of 55 PageID 2027




               EXHIBIT 7
    Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 47 of 55 PageID 2028


Katherine Aizpuru

From:                          Ryan Stonerock <RStonerock@harderllp.com>
Sent:                          Tuesday, July 23, 2019 12:05 AM
To:                            Hassan Zavareei
Cc:                            JBennett@publicjustice.net; KGilbride@publicjustice.net; Katherine Aizpuru;
                               bwarwick@varnellandwarwick.com; PBLAND@publicjustice.net;
                               jvarnell@varnellandwarwick.com; DSiler-Nixon@fordharrison.com;
                               TJAENSCH@fordharrison.com; Charles Harder; Henry Self; Steven Frackman
Subject:                       RE: Johnson v. Trump - Case Number 8:19-cv-00475-WFJ-SPF



Mr. Zavareei:

For the reasons previously stated in my July 18 email and July 20 letter, we will not respond to your
requests below.

To reiterate for at least the third time, we have already produced the full, unaltered video to your
office, and filed it with the Court. Moreover, Mr. Hayes submitted a sworn declaration stating, in
pertinent part, that the video produced to your office and filed with the Court “is a true and correct
copy of my audiovisual recording of [the August 24, 2016 encounter between Ms. Johnson and Mr.
Trump], which has not been edited or otherwise altered in any way.” This video unequivocally
demonstrates that there was no battery whatsoever, and that Ms. Johnson’s battery claim was
frivolous from the outset. As a result, responses to your requests are unnecessary and would be a
further waste of time and resources.

Please be advised that we will vigorously oppose any motion to reopen discovery and adjourn Ms.
Johnson’s current deadline to file an amended complaint until after we respond to her new purported
discovery.

Sincerely,


                     RYAN J. STONEROCK
                     HARDER LLP
                     RSTONEROCK@HARDERLLP.COM
                     (424) 203‐1600




From: Hassan Zavareei <hzavareei@tzlegal.com>
Sent: Monday, July 22, 2019 7:55 PM
To: Ryan Stonerock <RStonerock@harderllp.com>
Cc: JBennett@publicjustice.net; KGilbride@publicjustice.net; Katherine Aizpuru <kaizpuru@tzlegal.com>;
bwarwick@varnellandwarwick.com; PBLAND@publicjustice.net; jvarnell@varnellandwarwick.com; DSiler‐
Nixon@fordharrison.com; TJAENSCH@fordharrison.com; Charles Harder <charder@harderllp.com>; Henry Self
<hself@harderllp.com>; Steven Frackman <sfrackman@harderllp.com>
Subject: Re: Johnson v. Trump ‐ Case Number 8:19‐cv‐00475‐WFJ‐SPF

Ryan,
                                                        1
    Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 48 of 55 PageID 2029

I have not heard from you. Will you agree to these three requests?

Thanks,

Hassan


Hassan A. Zavareei
Tycko & Zavareei LLP
1828 L Street, NW
Suite 1000
Washington, DC 20036
(202) 973‐0900
(202) 973‐0950 (facsimile)
hzavareei@tzlegal.com
@hzavareei

On Jul 22, 2019, at 2:46 PM, Hassan Zavareei <hzavareei@tzlegal.com> wrote:

          Ryan,

          Thank you for talking with us today. I am writing to respond to your request that we try to narrow
          our requests. In an effort to avoid the need for a motion, we can limit our requests to the following
          three items:

              1. Please send us the original full video you received from Bryan Hayes with metadata, together
                 with the originals (with metadata) of any other videos or photos from his phone from that
                 day.
              2. Please let us know if there are any other videos/photographs from inside the RV on August
                 24, 2016, and if so please produce them to us.
              3. Please tell us the date defense counsel received the video from Mr. Hayes.

          I hope that this is acceptable, and I ask that you get back to us by the close of business today.

          Regards,

          Hassan

          ____________________________________________________________

          <image004.jpg>Hassan Zavareei ■ TYCKO & ZAVAREEI LLP ■ www.tzlegal.com
          1828 L Street, NW ■ Suite 1000 ■ Washington, DC 20036
          p 202.973.0910 (direct) ■ f 202.973.0950

          This message is for the exclusive use of the addressee and contains confidential, privileged and non‐disclosable information. If
          the recipient of this message is not the addressee, or a person responsible for delivering the message to the addressee, the
          recipient is prohibited from reading or using this message in any way. If you have received this message by mistake, please call
          us immediately and destroy the email message.


          From: Ryan Stonerock <RStonerock@harderllp.com>
          Sent: Monday, July 22, 2019 12:01 PM
          To: Hassan Zavareei <hzavareei@tzlegal.com>

                                                                         2
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 49 of 55 PageID 2030
  Cc: JBennett@publicjustice.net; KGilbride@publicjustice.net; Katherine Aizpuru
  <kaizpuru@tzlegal.com>; bwarwick@varnellandwarwick.com; PBLAND@publicjustice.net;
  jvarnell@varnellandwarwick.com; DSiler‐Nixon@fordharrison.com; TJAENSCH@fordharrison.com;
  Charles Harder <charder@harderllp.com>; Henry Self <hself@harderllp.com>; Steven Frackman
  <sfrackman@harderllp.com>
  Subject: RE: Johnson v. Trump ‐ Case Number 8:19‐cv‐00475‐WFJ‐SPF

  Mr. Zavareei:

  I am available today beginning at 11 am PT. Please let me know what time works best
  for you.

  Thanks,


    <image003.jpg>
                      RYAN J. STONEROCK
                      HARDER LLP
                      RSTONEROCK@HARDERLLP.COM
                      (424) 203‐1600




  From: Hassan Zavareei <hzavareei@tzlegal.com>
  Sent: Saturday, July 20, 2019 9:24 AM
  To: Ryan Stonerock <RStonerock@harderllp.com>
  Cc: JBennett@publicjustice.net; KGilbride@publicjustice.net; Katherine Aizpuru
  <kaizpuru@tzlegal.com>; bwarwick@varnellandwarwick.com; PBLAND@publicjustice.net;
  jvarnell@varnellandwarwick.com; DSiler‐Nixon@fordharrison.com; TJAENSCH@fordharrison.com;
  Charles Harder <charder@harderllp.com>; Henry Self <hself@harderllp.com>; Steven Frackman
  <sfrackman@harderllp.com>
  Subject: Re: Johnson v. Trump ‐ Case Number 8:19‐cv‐00475‐WFJ‐SPF

  Thanks Ryan. Please let me know when you or someone else from your team is available to meet and
  confer on Monday. I think our questions are pretty simple. Hopefully we can talk through this and
  obviate the need for a motion. But if not we will have to seek relief from the Court.

  Hassan

  Hassan A. Zavareei
  Tycko & Zavareei LLP
  1828 L Street, NW
  Suite 1000
  Washington, DC 20036
  (202) 973‐0900
  (202) 973‐0950 (facsimile)
  hzavareei@tzlegal.com
  @hzavareei

  On Jul 20, 2019, at 12:08 PM, Ryan Stonerock <RStonerock@harderllp.com> wrote:

           Mr. Zavareei:
                                                   3
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 50 of 55 PageID 2031

        Please see the attached letter.

        Best,


           <image003.jpg>
                                 RYAN J. STONEROCK
                                 HARDER LLP
                                 RSTONEROCK@HARDERLLP.COM
                                 (424) 203‐1600




        From: Nicole Porzenheim <nporzenheim@tzlegal.com>
        Sent: Friday, July 19, 2019 12:31 PM
        To: Ryan Stonerock <RStonerock@harderllp.com>
        Cc: Charles Harder <charder@harderllp.com>; JBennett@publicjustice.net;
        KGilbride@publicjustice.net; Katherine Aizpuru <kaizpuru@tzlegal.com>;
        bwarwick@varnellandwarwick.com; PBLAND@publicjustice.net;
        jvarnell@varnellandwarwick.com; DSiler‐Nixon@fordharrison.com;
        TJAENSCH@fordharrison.com; Hassan Zavareei <hzavareei@tzlegal.com>
        Subject: Johnson v. Trump ‐ Case Number 8:19‐cv‐00475‐WFJ‐SPF

        Counsel,

        Please find the attached.

        Best,

        <image005.jpg>Nicole Porzenheim ■ Paralegal ■ TYCKO & ZAVAREEI
        LLP ■ www.tzlegal.com
        1828 L Street, NW ■ Suite 1000 ■ Washington, DC 20036
        p 202.973.0900 ■ f 202.973.0950

        This message is for the exclusive use of the addressee and contains confidential, privileged and non‐
        disclosable information. If the recipient of this message is not the addressee, or a person responsible for
        delivering the message to the addressee, the recipient is prohibited from reading or using this message in
        any way. If you have received this message by mistake, please call us immediately and destroy the email
        message.


        <RJS to Hassan Zavareei re. Reopening Discovery 07.20.19.pdf>




                                                              4
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 51 of 55 PageID 2032




               EXHIBIT 8
    Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 52 of 55 PageID 2033


Katherine Aizpuru

From:                              Hassan Zavareei
Sent:                              Wednesday, July 24, 2019 6:12 PM
To:                                RStonerock@harderllp.com
Cc:                                TJAENSCH@fordharrison.com; Tanya S. Koshy; sfrackman@harderllp.com;
                                   RStonerock@harderllp.com; PBLAND@publicjustice.net; Nicole Porzenheim; Katherine
                                   Aizpuru; KGilbride@publicjustice.net; JBennett@publicjustice.net; Janet Varnel;
                                   hself@harderllp.com; DSiler-Nixon@fordharrison.com; charder@harderllp.com;
                                   bwarwick@varnellandwarwick.com
Subject:                           Brian Hayes Video
Attachments:                       Danner-Declaration.pdf; ATT00001.txt




Ryan,

I have attached a declaration from a forensic expert we retained to examine the Brian Hayes video. As you will see, it
appears that the video is a snippet of a longer video. Can you please produce the full unedited video? If you don’t have it
and cannot get it from Mr. Hayes, please let us know. If that is the case we will need to ask the Court to reopen
discovery for the limited purpose of obtaining the original video. Hopefully that won’t be necessary. Also, if you have
reason to believe our expert’s conclusions are incorrect, please let us know.

Thank you,

Hassan




                                                             1
Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 53 of 55 PageID 2034




               EXHIBIT 9
    Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 54 of 55 PageID 2035


Katherine Aizpuru

From:                              Hassan Zavareei
Sent:                              Thursday, July 25, 2019 4:17 PM
To:                                RStonerock@harderllp.com
Cc:                                TJAENSCH@fordharrison.com; Tanya S. Koshy; sfrackman@harderllp.com;
                                   RStonerock@harderllp.com; PBLAND@publicjustice.net; Nicole Porzenheim; Katherine
                                   Aizpuru; KGilbride@publicjustice.net; JBennett@publicjustice.net; Janet Varnel;
                                   hself@harderllp.com; DSiler-Nixon@fordharrison.com; charder@harderllp.com;
                                   bwarwick@varnellandwarwick.com
Subject:                           RE: Brian Hayes Video


Ryan,

Can you get on a quick call today to discuss? Maybe 5:30 Eastern?

Thanks,

Hassan

____________________________________________________________

Hassan Zavareei ■ TYCKO & ZAVAREEI LLP ■ www.tzlegal.com
1828 L Street, NW ■ Suite 1000 ■ Washington, DC 20036 p 202.973.0910 (direct) ■ f 202.973.0950

This message is for the exclusive use of the addressee and contains confidential, privileged and non‐disclosable
information. If the recipient of this message is not the addressee, or a person responsible for delivering the message to
the addressee, the recipient is prohibited from reading or using this message in any way. If you have received this
message by mistake, please call us immediately and destroy the email message.

‐‐‐‐‐Original Message‐‐‐‐‐
From: Hassan Zavareei
Sent: Wednesday, July 24, 2019 6:12 PM
To: RStonerock@harderllp.com
Cc: TJAENSCH@fordharrison.com; Tanya S. Koshy <tkoshy@tzlegal.com>; sfrackman@harderllp.com;
RStonerock@harderllp.com; PBLAND@publicjustice.net; Nicole Porzenheim <nporzenheim@tzlegal.com>; Katherine
Aizpuru <kaizpuru@tzlegal.com>; KGilbride@publicjustice.net; JBennett@publicjustice.net; Janet Varnel
<JVarnell@VarnellandWarwick.com>; hself@harderllp.com; DSiler‐Nixon@fordharrison.com; charder@harderllp.com;
bwarwick@varnellandwarwick.com
Subject: Brian Hayes Video


Ryan,

I have attached a declaration from a forensic expert we retained to examine the Brian Hayes video. As you will see, it
appears that the video is a snippet of a longer video. Can you please produce the full unedited video? If you don’t have it
and cannot get it from Mr. Hayes, please let us know. If that is the case we will need to ask the Court to reopen
discovery for the limited purpose of obtaining the original video. Hopefully that won’t be necessary. Also, if you have
reason to believe our expert’s conclusions are incorrect, please let us know.


                                                             1
    Case 8:19-cv-00475-WFJ-SPF Document 85-2 Filed 07/26/19 Page 55 of 55 PageID 2036
Thank you,

Hassan




                                            2
Case 8:19-cv-00475-WFJ-SPF Document 85-3 Filed 07/26/19 Page 1 of 10 PageID 2037
Case 8:19-cv-00475-WFJ-SPF Document 85-3 Filed 07/26/19 Page 2 of 10 PageID 2038
Case 8:19-cv-00475-WFJ-SPF Document 85-3 Filed 07/26/19 Page 3 of 10 PageID 2039
Case 8:19-cv-00475-WFJ-SPF Document 85-3 Filed 07/26/19 Page 4 of 10 PageID 2040
     Case 8:19-cv-00475-WFJ-SPF Document 85-3 Filed 07/26/19 Page 5 of 10 PageID 2041

MATT DANNER, CFCE, CFE
Senior Forensic Specialist | CS Disco
3700 N. Capital of Texas Hwy, Ste 150
Austin, TX 78746
danner@csdisco.com | 512-434-0657


 EMPLOYMENT HISTORY

    CS DISCO                                                                                MAY 2019 - PRESENT
        Senior Forensic Specialist
           o    Digital forensics evidence collection and handling
           o    Conduct forensic examinations of digital evidence
           o    Development of forensic case reports
           o    Testing and validation of forensic software and hardware
           o    Search warrant and affidavit development for digital evidence
           o    Consulting for Fortune 1000 companies, foreign and domestic
                government agencies, and law firms
           o    Testify as an expert in digital forensics when necessary

    FLASHBACK DATA, LLC                                                                   MAY 2016 – MAY 2019
        Senior Forensic Examiner
           o    Adherence to ISO/IEC 17025:2005 and ANAB accreditation standards
           o    Digital forensics evidence collection and handling
           o    Conduct forensic examinations of digital evidence
           o    Development of forensic case reports
           o    Testing and validation of forensic software and hardware
           o    Search warrant and affidavit development for digital evidence
           o    Consulting for Fortune 1000 companies, foreign and domestic
                government agencies, and law firms
           o    Testify as an expert in digital forensics when necessary

    TEXAS STATE AUDITOR’S OFFICE                                                          JULY 2012 – MAY 2016
        Senior Investigator / Digital Forensics Examiner
            o   Conducted fraud investigations related to misuse of state funds
            o   Presented and referred investigative findings for prosecution
            o   Conducted digital forensic examinations pertaining to alleged misuse of
                state funds
            o   Forensically collected and acquired digital evidence
            o   Tested and validated forensic software and hardware, to include
                development of validation reports
            o   Interviewed witnesses and suspects involved in fraud cases
            o   Prepared affidavits
            o   Developed plans that defined scopes and objectives of fraud
                investigations
            o   Maintained forensic server
            o   Coordinated with federal, state, and local law enforcement agencies
                during investigations

    TEXAS WORKFORCE COMMISSION                                                            APRIL 2008 – JULY 2012
        Investigator IV


                                                          1
   Case 8:19-cv-00475-WFJ-SPF Document 85-3 Filed 07/26/19 Page 6 of 10 PageID 2042
          o   Planned and conducted investigations pertaining to fraud within TWC
              program areas
          o   Conducted interviews of witnesses and suspects involved in fraud cases
          o   Developed investigative reports for distribution to agency administration
              officials
          o   Presentation of testimony and evidence in Grand Jury and formal
              administrative hearings
          o   Coordinated with federal, state, and local law enforcement agencies
              during investigations
          o   Administrative subpoena development
          o   Development of investigative reports for presentation to local and federal
              jurisdictions for criminal prosecution
          o   Executed search and seizure warrants for undercover operations


LICENSES AND CERTIFICATIONS

  Certified Mobile Device Examiner (ICMDE)                                                 JAN 2019 - PRESENT
      International Association of Computer Investigative Specialists (IACIS)

  Certified Forensic Computer Examiner (CFCE) - Recertification                            DEC 2017 - PRESENT
      International Association of Computer Investigative Specialists (IACIS)

  Certified Forensic Computer Examiner (CFCE)                                              SEP 2014 – DEC 2017
      International Association of Computer Investigative Specialists (IACIS)

  Certified Fraud Examiner (CFE)                                                           MAY 2014 - PRESENT
      Association of Certified Fraud Examiners (ACFE)

  Texas Private Investigator License (#00208628)                                           MAY 2016 - PRESENT
      Texas Department of Public Safety

  Oregon Private Investigator License (#78948)                                             MAR 2018 - PRESENT
      Oregon Department of Public Safety Standards and Training


EDUCATION

  Bachelor of Arts in Government                                                                     DEC 2007
      University of Texas, Austin, Texas

  Continuing Education Courses in Computer Science                                         FEB 2015 – JAN 2016
      Texas State University, San Marcos, Texas
            o Data Structures and Algorithms
            o Discrete Math II
            o Probability and Statistics
            o Computer Networks
            o Operating Systems
            o Computer Architecture
            o Digital Logic




                                                         2
  Case 8:19-cv-00475-WFJ-SPF Document 85-3 Filed 07/26/19 Page 7 of 10 PageID 2043
TRAINING

  “Mobile Device Forensics”                                                                  APR 2018
     International Association of Computer Investigative Specialists (IACIS)
        Austin Police Department, Austin, Texas

  “FOR508: Advanced Digital Forensics, Incident Response, and Threat Hunting”                JUN 2017
     SANS Institute
       Austin DFIR Summit, Austin, Texas

  “CyberCop 315 – Windows Forensic Artifacts (WinArt)”                                      MAR 2016
     National White Collar Crime Center (NW3C)
       Gulfport, Mississippi

  “Basic Computer Forensic Examiner Program (BCFE)”                                         MAY 2014
     International Association of Computer Investigative Specialists (IACIS)
        Orlando, Florida

  “CyberCop 101 – Basic Data Recovery and Acquisition (BDRA)”                               AUG 2012
     National White Collar Crime Center (NW3C)
       Natchitoches Police Department, Natchitoches, Louisiana

  “CyberCop 201 – Intermediate Data Recovery and Analysis (IDRA)”                           AUG 2012
     National White Collar Crime Center (NW3C)
       Natchitoches Police Department, Natchitoches, Louisiana

  “Cyber-Investigation 100 – Identifying and Seizing Electronic Evidence (ISEE)”             JUL 2012
     National White Collar Crime Center (NW3C)
       Natchitoches Police Department, Natchitoches, Louisiana

  “Cyber-Investigation 101 – Secure Techniques for Onsite Preview (STOP)”                    JUL 2012
     National White Collar Crime Center (NW3C)
       Natchitoches Police Department, Natchitoches, Louisiana


PRESENTATIONS
  Case Study: Methods to Detect Forged Digital Documents                                 JUN 24, 2019
      30 Annual ACFE Global Fraud Conference
        th

        Austin, Texas

  Guest Lecturer – Digital Forensics and eDiscovery Lecture                        SEP 11, 13, 18, 2018
     St. Mary’s School of Law – eDiscovery Course
         San Antonio, Texas

  What You Need to Know About Digital Forensics                                          AUG 23, 2018
     Austin Bar Association (Small Firm/Solo Practice)
       Austin, Texas

  Digital Evidence Collection Procedures                                                 MAY 16, 2018
     International Crime Scene Investigators Association (ICSIA)
        Nashville, Tennessee

                                                      3
Case 8:19-cv-00475-WFJ-SPF Document 85-3 Filed 07/26/19 Page 8 of 10 PageID 2044


Cell Phone Analysis and Computer Forensics – How, What, and Where Data is Stored   OCT 26, 2017
    Austin Bar Association (Small Firm/Solo Practice)
      Austin, Texas

Guest Lecturer – Digital Forensics and eDiscovery Lecture                           SEP 14, 2017
    St. Mary’s School of Law – eDiscovery Course
        San Antonio, Texas

Collection and Preservation of Digital Evidence                                    AUG 24, 2017
    Travis County Sherriff’s Office
       Austin, Texas

Preservation Strategies and Data Collection                                        JUN 20, 2017
    Lexbe Webinar
       Online

Case Studies in Digital Forensics Investigations                                   APR 25, 2017
    Greater Houston Business Ethics Round Table
       Houston, TX


Cell Phone Analysis and Computer Forensics – How, What, and Where Data is Stored   MAR 22, 2017
    Houston Bar Association
      Houston, TX

Intro to Digital Forensics                                                           FEB 3, 2017
    Computer Science Student Research Group
      Texas State University, San Marcos, TX

Collection and Preservation of Digital Evidence                                    JAN 18, 2017
    Lakeway Police Department
       Lakeway, TX

Collection and Preservation of Digital Evidence                                     JAN 9, 2017
    Travis County Sherriff’s Office
       Austin, Texas


Cell Phone Analysis and Computer Forensics – How, What, and Where Data is Stored   OCT 25, 2016
    Houston Bar Association
      Houston, TX

Digital Forensics Presentation                                                      OCT 5, 2016
    Austin Bar Association
      Austin, Texas

Digital Forensics Presentation                                                      SEP 14, 2016
    Houston Bar Association
      Houston, Texas



                                                   4
   Case 8:19-cv-00475-WFJ-SPF Document 85-3 Filed 07/26/19 Page 9 of 10 PageID 2045
PROFESSIONAL DEVELOPMENT

  Active Member                                                                             2014 - PRESENT
      International Association of Computer Investigative Specialists (IACIS)

  CFCE Program Peer Review Coach                                                            2016 - PRESENT
      International Association of Computer Investigative Specialists (IACIS)

  Active Member                                                                             2014 - PRESENT
      Association of Certified Fraud Examiners (ACFE)


TESTIMONY and DEPOSITIONS

  State of Texas v. Justin Twyne                                                              MAR 6, 2019
      Expert Witness Testimony – 147th District Court of Travis County

  State of Texas v. Meechaiel Criner                                                          SEP 13, 2018
      Expert Witness Testimony – 167th District Court of Travis County

  Mathey Dearman, Inc v. H&M Pipe Beveling Machine co. et al                                    SEP 4, 2018
     Expert Witness Testimony – United States District Court for the Northern District of
     Oklahoma

  State of Texas v. Wade Hodges                                                               AUG 29, 2018
      Expert Witness Testimony – 147 District Court of Travis County
                                         th


  Child Custody Trial                                                                         AUG 24, 2018
      Expert Witness Testimony – County Court at Law, Bastrop County, Texas

  United States v. Marquez                                                                   MAR 20, 2018
      Expert Witness Testimony – General Court Marshal – Naval Base Kitsap
      Bremerton

  State of Texas v. Michael Wade Jones                                                         APR 3, 2018
      Expert Witness Deposition – 40th Judicial District Court of Ellis County, Texas

  Child Custody Hearing                                                                        JAN 8, 2018
      Expert Witness Testimony – 261 Judicial District Court of Travis County, Texas
                                         st


  State of Texas v. Charles Henry Hawkins                                                     NOV 2, 2017
      Expert Witness Testimony – 252 Judicial District Court of Jefferson County,
                                         nd

      Texas

  Raul A. Toscano v. Mary O’Brien-Hamm                                                        JUN 20, 2017
      Expert Witness Testimony – 225 Judicial District Court of Bexar County, Texas

  Connor Industries, Inc v. Zane McDonald et al                                              MAY 15, 2017
     Expert Witness Testimony – American Arbitration Association in Tarrant County Texas

  State of Texas v. Michael Wade Jones                                                         MAY 1, 2017
      Expert Witness Testimony – 40 Judicial District Court of Ellis County, Texas
                                       th



                                                                                              SEP 12, 2017
                                                         5
Case 8:19-cv-00475-WFJ-SPF Document 85-3 Filed 07/26/19 Page 10 of 10 PageID 2046
In the Matter of the Marriage of Nicole West and Byron Blank

    Expert Witness Testimony – Williamson County Court, Texas

Jesus Elena Urias v. Luis Saucedo Lopez, et al                                                APR 12, 2017
    Expert Witness Deposition – 161 Judicial District Court of Ector County, Texas
                                       st


Texo Ventures, LLC v. Philip Sanger, MD v. Randall Crowder and Jerry Devries                  FEB 24, 2017
    Expert Witness Testimony – 200th Judicial District Court of Travis County, Texas

Texo Ventures, LLC v. Philip Sanger, MD v. Randall Crowder and Jerry Devries                   FEB 1, 2017
    Expert Witness Testimony – 200th Judicial District Court of Travis County, Texas

Texo Ventures, LLC v. Philip Sanger, MD v. Randall Crowder and Jerry Devries                   JAN 3, 2017
    Expert Witness Testimony – 200th Judicial District Court of Travis County, Texas

The State of Texas v. John Knowlton                                                           DEC 16, 2016
   Expert Witness Testimony – 212th Judicial District Court of Galveston County, Texas

Annan v. City of New York, et al                                                              OCT 24, 2016
   Expert Witness Deposition – United States District Court for the Eastern District of New
   York

Deutsch v. Clark, et al                                                                       SEP 13, 2016
    Expert Witness Testimony – United States District Court for the Western District
    of Texas

Annan v. City of New York, et al                                                              AUG 23, 2016
   Expert Witness Deposition – United States District Court for the Eastern District of New
   York




                                                       6
